Citation Nr: 1451003	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a skin rash.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to September 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In conjunction with the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

As noted in the discussion below, the Veteran is diagnosed with a number of different psychiatric disorders; the Board has accordingly characterized the issue as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Board notes that in December 2010, the Veteran submitted an Improved Pension Eligibility Verification Report.  It does not appear that any action was taken on that document.  Additionally, a January 2014 statement submitted by the Veteran's service representative appears to raise a claim for chronic bronchitis.  Those matters are referred to the RO for clarification and/or appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that remand is necessary for further development of the Veteran's claims for service connection for bilateral hearing loss, tinnitus, and a psychiatric disorder.

Initially, the Veteran has not yet been afforded VA examinations related to his claims.  While the Veteran's electronic claims file contains reports of January 2013 hearing loss, tinnitus, and PTSD QTC examinations, upon which the RO relied to continue the denials of the Veteran's claims, those examinations were of another veteran.  Indeed, the last name and last four numbers of the social security number of the veteran examined in January 2013, as listed on the top of each examination report, are different from this Veteran's.  Furthermore, the referenced dates of service in the examination reports are different from this Veteran's active duty period.

Regarding hearing loss and tinnitus, VA treatment notes dated in December      2008 and June 2013 show a diagnosis of bilateral sensorineural hearing loss and subjective tinnitus.  The Veteran has reported noise exposure in service while manning and loading gun turrets on an ammunition ship, and he relates his current hearing loss and tinnitus to that in-service noise exposure.  In support of his claim, he has submitted a lay statement from his brother who served with him, attesting to the in-service noise exposure.  In light of the foregoing, the Board finds that a VA audiological examination and opinion are necessary.

Regarding the Veteran's psychiatric disorder, remand is necessary for stressor verification, records development, and an examination.  


Current records show diagnoses of major depressive disorder, posttraumatic stress disorder, attention deficit hyperactivity disorder, anxiety disorder not otherwise specified/rule out PTSD, and substance abuse.  The Veteran alleges that his current psychiatric problems began in or were otherwise caused by his period of active duty service.  Specifically, he contends that his psychiatric problems were caused by separation from his brother upon receiving first duty assignments apart from each other, despite enlisting under a Buddy Program; serving on the USS Pyro in March 1973 during typhoon season, running into "some of the most powerful typhoons of record that year," and coming "close to being cast overboard" while doing his job during violent storms; and, his brother being stabbed by another shipmate in August 1973.  

It does not appear that any attempt has yet been made to verify the Veteran's reported stressors of a typhoon in March 1973 and his brother being stabbed by a shipmate on the USS Pyro on or around August 1, 1973.  This should be accomplished on remand.  Additionally, available service records show that around August 2, 1973, the Veteran was transferred from the USS Pyro to Subic Bay for therapeutic rehabilitation at the Counseling and Assistance Center (CAAC), and remained there until around August 25, 1973.  However, records from that rehabilitation treatment in August 1973 appear to be outstanding.  Therefore, further efforts should be made to obtain any outstanding relevant service treatment or personnel records, to include treatment records from the Subic Bay CAAC in August 1973.

Next, in a September 1972 statement, the Veteran reported that he had seen a doctor in 1961 for nervousness and problems learning in school, prior to service.  It does not appear that those records have been requested.  Similarly, it appears that the Veteran began receiving private psychiatric treatment and was prescribed Zoloft as early as December 2001, based on records from North Chattahoochee Family Physicians.  During November 2013 VA mental health treatment, the Veteran also reported seeing a psychiatrist in 2001.  A November 2006 VA psychiatric consult request and a January 2007 VA mental health treatment note also suggest prior mental health treatment with a private care provider between 2001 and 2006.  However, only limited records from private physicians have been submitted by the Veteran.  Therefore, all relevant outstanding private treatment records should be sought on remand.  

Additionally, as a June 2014 statement from a VA physician indicates ongoing mental health treatment at the Atlanta VA Medical Center (VAMC), and the most recent treatment note of record is dated in January 2014, ongoing VA treatment notes should be associated with the claims file.  A request should also be made for any outstanding relevant VA treatment notes dated prior to November 2006, as there is some indication that the Veteran was seen by VA prior to that time, to include at the VA East Point community-based outpatient clinic.

Then, after the foregoing development is complete to the extent possible, the Veteran should be afforded a VA examination to determine the nature of any current psychiatric disorder, and an opinion should be obtained as to whether any currently-diagnosed psychiatric disorder had its onset in service, or is otherwise related to any of the Veteran's claimed stressors.

Finally, with respect to the issues of service connection for a skin rash and sleep apnea, those claims were denied in a January 2014 rating decision.  The same month, the Veteran filed a timely notice of disagreement with those denials.  Accordingly, the Board will remand those issues to the RO for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claims should be returned to the Board only if the veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  The Board notes that while PTSD was also specifically denied in the January 2014 rating decision, the Board has incorporated that issue into the psychiatric claim already pending before the Board in accordance with Clemons, 23 Vet. App. 1.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case, so that the veteran may have the opportunity to complete an appeal on the issues of service connection for a skin rash and sleep apnea (if he so desires) by filing a timely substantive appeal.  The issues should only be returned to the Board if a timely substantive appeal is filed.

2.  Attempt to obtain through official sources records of the Veteran's treatment at the Counseling and Assistance Center in Subic Bay in August 1973.

3.  Request the Veteran's service personnel records through official sources.

4.  If necessary, request from the Veteran additional information and evidence relevant to claimed stressors, to include a typhoon around March 1973 on the USS Pyro, and his brother being stabbed by a shipmate (presumably aboard the USS Pyro) around August 1, 1973.  He should again be asked to provide as much information as possible regarding his claimed stressors, particularly dates, full names of the people involved, and places.  If sufficient information as to the stressors has been provided, attempt to verify the Veteran's claimed stressors through official sources.  

5.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his hearing loss, tinnitus, or mental health, both prior to and since service, to include records from a physician who treated the Veteran for nervousness in 1961; North Chattahoochee Family Physicians since 1996; a psychiatrist who treated the Veteran in 2001; and any other private provider identified by the Veteran.  After securing the necessary release, the AOJ should request any relevant records identified which are not duplicates of those already contained in the claims file. 

Additionally, obtain relevant treatment records from the Atlanta VAMC dating since January 2014, and relevant VA treatment records dated prior to November 2006.  If any requested records cannot be obtained, the Veteran should be notified of such.

6.  After the development above is complete to the extent possible, schedule the Veteran for a VA audiological examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims folder, the examiner should diagnose any current hearing loss and tinnitus found, and provide on opinion as to whether it is at least as likely as not (50 percent probability or greater) that any hearing loss or tinnitus arose in service or is otherwise etiologically related to service, to include the Veteran's claimed noise exposure therein.  The rationale for any opinion expressed should be set forth.

7.  After the above development is completed to the extent possible, schedule the Veteran for a VA psychiatric examination to obtain an opinion as to the nature of the Veteran's psychiatric disorder(s) and whether any such disorder is related to service. 

After reviewing the claims file and examining the Veteran, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder had its onset in service or can otherwise be etiologically attributed to service.  If a diagnosis of PTSD is rendered, the examiner should state the stressor(s) upon which the diagnosis is based.  

A rationale for each opinion reached should be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it should be so stated.

8.  Following completion of the above, the AOJ should review the evidence and determine whether the Veteran's claims for service connection for hearing loss, tinnitus, and a psychiatric disability may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



